Citation Nr: 1746801	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-08 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for colon cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and from December 1981 to December 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In April 2013 and May 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran has not been shown to have a current diagnosis of colon cancer that manifested in service or a malignant tumor that manifested within one year of his active service.  The evidence also does not show that he has a current diagnosis of colon cancer that is related to his military service, to include any exposure therein.   



CONCLUSION OF LAW

Colon cancer was not incurred in active service, may not be presumed to have been incurred therein, and is not due to herbicide exposure in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

In the April 2013 and May 2016 remands, the Board directed the AOJ to undertake appropriate development through the appropriate depository to determine whether the Veteran may have been exposed to herbicides during his service at Fort Hood, Texas, and/or in South Korea.  In March 2017, the AOJ determined that the Board's directive to undertake development to determine whether the Veteran was exposed to herbicides while stationed at Fort Hood was misdirected because the Veteran never stated that he was exposed to herbicides while at Fort Hood.  The AOJ referenced a statement from the Veteran received in June 2013.  In that statement, the Veteran stated that he was assigned to Camp Phelan in South Korea from March 1976 to April 1977.  He also indicated that his unit was assigned to the Demilitarized Zone (DMZ).  Thereafter, the AOJ attempted to determine whether the Veteran was exposed to herbicides during his service in Korea.  In July 2016, the AOJ sent a request to the National Personnel Records Center (NPRC), the Defense Personnel Records Information Retrieval System (DPRIS), and the Records Management Center (RMC) for the Veteran's service personnel and treatment records.  In July 2016, DPRIS sent the Veteran's service personnel records.  A March 1977 evaluation showed that the Veteran was assigned to Charlie Battery, 2nd Battalion, 17th Field Artillery as a prime mover driver.  A note also indicated that he worked in the gym at a recreation center for a howitzer battalion in direct support of United States maneuver forces in or near the Korean DMZ.  

In July 2016, the AOJ also sent the Veteran a letter asking for details about his claimed exposure to herbicides at Fort Hood and in South Korea.  He did not respond to that request.  The "duty to assist is not always a one-way street," and the appellant has an obligation to actively participate in the retrieving of any information pertinent to his claim.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so subjects him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

In March 2017, the AOJ sent a request to the Joint Services Records Research Center (JSRRC) to verify whether the Veteran or his unit would have been in the DMZ in Korea in 1977.   In a May 2017 response, the JSRRC indicated that, in coordination with research by the National Archives and Records Administration (NARA), they were unable to locate 1977 unit records submitted by Charlie Battery, 2nd Battalion, 17th Field Artillery.  However, a 1977 United States Army Station List and the Chronology submitted by 8th United States Army documented that the 2nd Battalion, 17th Field Artillery was located at Camp Pelham, Korea.  The chronology did not document the use, storage, spraying, or transportation of herbicides, to include Agent Orange.  In addition, the chronology did not document any specific duties performed by the 2nd Battalion, 17th Field Artillery unit members along the DMZ.

In April 2017, VA Compensation Service indicated that Department of Defense (DoD) documents show that the only use of Agent Orange in Korea was its application on the DMZ by Korean soldiers beginning in April 1968.  Compensation Service stated that there is a presumption of exposure for veterans who served in certain units on the DMZ between April 1968 and August 1971 and that those units are listed in the M21-1.  In addition, Compensation Service stated that there is no other DoD evidence for Agent Orange use, testing, or storage at any other time or location in Korea.  Compensation Service explained that any veteran claiming exposure that was not in one of the listed DMZ units during the presumptive period would need to provide documentary evidence of actual exposure.  Specifically, Compensation Service indicated that the Veteran would need to provide documentary evidence of actual exposure because Camp Pelham was not on the DMZ and his service was not during the presumptive period.

In a May 2017 administrative memorandum, the AOJ determined that, although the Veteran's unit was not listed in one of the listed DMZ units during the presumptive period, there was evidence that the Veteran did go in or near the DMZ.  

As documented in the claims file, the actions directed in the Board's remands were completed.  Accordingly, there has been substantial compliance with the prior remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), such as malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 C.F.R. §§ 3.307, 3.309 (2016).  Here, the competent medical evidence shows that the Veteran was diagnosed with a colonic adenocarcinoma nearly 10 years after separation from his second period of active service.  Accordingly, entitlement to service connection by way of presumptive service connection of a 38 C.F.R. § 3.309 chronic disease is unavailable.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is no evidence or assertion that symptoms of a malignant tumor or colon cancer were noted in service or within the one-year post-service presumptive period for malignant tumors.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

In addition, a veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the DOD, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307 (a)(6)(iv); 76 Fed. Reg. 4,245 - 4,247 (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.  A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ may be found in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

In this case, the Veteran has alleged that he was exposed to herbicides while serving in South Korea in 1976 during his first period of service. See March 2009 statement in substantive appeal.  As a result of this exposure, he has stated that he developed colon cancer.  

Alternatively, the Veteran has alleged that his colon cancer was caused by mandatory inoculations and various medications to defend against unknown chemical agents during his second period of service during the Persian Gulf War. See July 2008 statement.  He has also alleged that he developed colon cancer due to food that he ate during his service in Saudi Arabia and Iraq.

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for colon cancer.

A September 2006 private endoscopy report indicated that the Veteran presented for a routine screening of his colon.  During the colonoscopy, a polypoid lesion closely adhered to the cecum wall was found.  The lesion was removed for biopsy.

A September 2006 private biopsy report showed that the cecal biopsy was a moderately differentiated colonic adenocarcinoma arising in a tubulovillous adenoma.

In an October 2006 statement, a private surgeon reported that the Veteran had a cecal polyp that was found during a routine screening colonoscopy.  A biopsy of the polyp showed an early cancerous component.  The physician stated that the full extent of involvement and the stage of the disease were unknown and that the lesion required a right hemicolectomy.  He also opined that the lesion was unrelated to any preexisting conditions.  

Private treatment notes dated in November 2006 indicated that the Veteran underwent a right hemicolectomy.  The preoperative and postoperative diagnoses were cecal lesion.

In a December 2006 private statement, a private physician noted that he had evaluated the Veteran for colon cancer and that he determined that the Veteran's colon cancer was in stage I.

In a July 2009 VA treatment note, the Veteran reported that his last colonoscopy was approximately one year earlier and that he was told that he did not need another colonoscopy for three years.

In a March 2011 statement, a private urologist reported that the Veteran underwent a consultation after a PSA of 7.7 in July 2010.  The physician noted that the Veteran had a family history of prostate cancer.  The Veteran underwent a prostate ultrasound and biopsy in October 2010, and the pathology report showed prostate cancer.  In December 2010, he underwent a robotic radical prostatectomy.  

In a February 2013 VA treatment note, the Veteran stated that his last colonoscopy was in 2010 and that a polyp was found and removed.

In February 2014, April 2015, and April 2016 VA treatment notes, the Veteran stated that his last colonoscopy was in September 2013 and that a polyp was found and removed.  

In an April 2017 VA treatment note, the Veteran stated that his last colonoscopy was in July 2016 and that a polyp was found and removed.  

During a May 2013 VA examination, the Veteran stated that he underwent a routine colonoscopy for a routine hemacult, a polyp was found, and pathology showed a cancerous area.  He underwent a colon resection.  He stated that he followed up with yearly colonoscopies and that polyps were found and excised each time.  The examiner diagnosed the Veteran with resolved colon cancer, status-post colectomy, with no residuals.  The examiner opined that the Veteran's colon cancer was not due to, proximately caused by, or aggravated to any degree by his environmental exposures or the food that he ate during his deployment to Southwest Asia.  The examiner noted that current medical literature does not support a cause and effect relationship between environmental exposures in Southwest Asia and the subsequent development of colon cancer, years following the cessation of the exposure.  In addition, the examiner noted that colon cancer is not a Gulf War presumptive condition.  

In a June 2017 VA addendum opinion, a VA examiner noted that the Veteran had a polyp removed during a screening colonoscopy.  The polyp had abnormal cells, and a section of the colon was removed to remove the entire polyp.  The Veteran stated that he had constant polyps discovered and removed during colonoscopies every three years.  The examiner noted that the Veteran had follow-up colonoscopies for surveillance and that no cancer cells had been found in subsequent polyps.  In fact, she noted that the Veteran had no residual cancer.  The Veteran also reported that he was diagnosed with mild anemia during service and suggested that his anemia could have been a sign of colon cancer.  The examiner noted that a 1995 service treatment record documented laboratory findings of borderline values for hematocrit, hemoglobin, and MCV.  Iron studies were low normal.  Hemoglobin electrophoresis was identified as "heterozygous alpha-thalassemia."  The examiner explained that this hemoglobin variant results in the finding of borderline values for hematocrit, hemoglobin, and MCV.  She also indicated that a review of the Veteran's post-service treatment records showed that the Veteran's hematocrit, hemoglobin, and MCV had remained in a similar range (before and after his abnormal colon polyp was resected).  

The June 2017 VA examiner diagnosed the Veteran with a history of low grade (moderately differentiated) adenocarcinoma incidentally found within a polyp.  The examiner noted that the polyp was fully excised with widely clear margins and that there was no residual cancer.  The examiner opined that the Veteran's history of low grade adenocarcinoma was less likely than not related to his military service, to include mandatory inoculations and various medications that he was required to take on a weekly basis to protect against various unknown chemical agents used against military personnel in Iraq, and/or the food that he ate during his service in Saudi Arabia and Iraq, and/or to any potential herbicide exposure.  The examiner related that, based on medical literature review, clinical experience, medical record review, and evaluation of the Veteran, it was highly unlikely that an incidentally found polyp, with signs of adenocarcinoma confined to the polyp, was responsible for the hematologic findings during the Veteran's active duty service.  In fact, the Veteran was found to have heterozygous alpha thalassemia which caused the hematologic laboratory findings.  The examiner further opined that it was highly unlikely that the active duty laboratory findings were in any way related to or indicative of an underlying onset of colon cancer.  She related that the stability of the values and the hemoglobin electrophoresis results were strong evidence that these values were normal for the Veteran's hemoglobin make-up and not related to a colon abnormality.  In addition, the examiner noted that such an early cancer confined to the inside of a very small polyp in 2006 is highly unlikely to have an onset during active duty service of nearly 10 years earlier.  

Based on the foregoing, the Board finds that the Veteran was diagnosed with colon cancer in 2006, which was many years after his second period of active duty.  The remainder of the medical evidence shows that the cancer was removed that same year and that there has been no recurrence.   

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of colon cancer.  However, he has alleged that he had mild anemia in service, which could have been a sign of colon cancer.  He has also asserted that the disorder could be related to the mandatory inoculations and various medications administered during his military service, as well as to the food that he ate during his service in Saudi Arabia and Iraq.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  There was a delayed onset with the diagnosis being made many years after his military service; therefore, it is not a matter of mere observation.   

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinions of the VA examiner are of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed the claims file, including pertinent post-service medical records, and considered the Veteran's own reported history and lay statements.  She also has training, knowledge, and expertise on which she based her medical opinion and rationale. 

The Board has also considered the Veteran's contention that he was exposed to herbicide agents during his military service.  Although there is evidence that the Veteran may have been in or near the DMZ, he did not serve with one of the listed DMZ units and was not there between April 1968 and August 1971.  As such, he is not presumed to have been exposed to herbicides agents and would need to provide documentary evidence of actual exposure.  The Veteran has not provided evidence of any actual exposure to herbicide agents at any point during his military service. See e.g. Barbett v. Snyder, No. 15-1525, (Vet. App. Feb 3, 2017).  Indeed, in July 2016, the AOJ also sent the Veteran a letter asking for details about his claimed exposure to herbicides at Fort Hood and in South Korea, but he did not respond.  The Board also notes that there is no presumed association between colon cancer and herbicide agents, and as such, evidence would be needed to support such a nexus.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for colon cancer.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for colon cancer is not warranted.


ORDER

Service connection for colon cancer is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


